DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 162-179 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 162 is confusing regarding the last two lines as it is not clear what is meant by “second position coffee residue”.  Moreover, it is not clear whether the coffee residue moves or not to a second position.  In other words, when the cylinder element moves into the upper second position (i.e. leaving the chamber element which remains and thus “destroys” the enclosed brewing chamber), does same carry the coffee residue with it.  From the specification, it appears that the coffee residue is not carried by the cylinder element but remains on the chamber element which does not move vertically but spins and, being free of the cylinder element, scatters the coffee residue outwardly and into container 170 below.               In claims 165, 170, 172, 174, and 178, the phrases beginning with "in particular…." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In other words, whether same are intended as limiting the scope of said claim.  See MPEP § 2173.05(d).           In claims 166, 172, 175, and 179, “the cylinder actuator” lacks antecedent basis.           
Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 162-165, 174, 176, and 178-181 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3590723 (Dokos et al).           Dokos et al discloses a centrifugal coffee brewing device comprising a spinning assembly (brew chamber 32) which is rotatable about a main axis (30), the spinning assembly comprising a chamber element comprising a bottom wall (lower member 34), and a cylinder element (upper member 33) comprising a filter (84; see paragraph bridging cols. 3 and 4), wherein the chamber element and the cylinder element form a brewing chamber (32), a main drive (56) for rotating the spinning assembly about the main axis (30) for centrifuging the coffee, wherein the chamber element (34) is movable in an axial direction between a first position (Fig. 2) wherein the cylinder element is in contact with same and the filter of the cylinder element covers an area consistent to and in line with the circumference of the brewing chamber (Fig. 2; see upper portion of 34 contacting 33 with filter therebetween) and in which the spinning assembly has a brewing configuration, and wherein the chamber element (34) has a second position in which the circumference of the brewing chamber is open (see opening between 33 and 34 when 33 is lifted in Fig. 3), and in which coffee residue can be ejected by spinning the chamber element (lower member 34; col. 4, lines 26-40).  Dokos et as also discloses a drive assembly for moving said chamber element between said positions, said drive being separate from the main drive which provides the spinning action, and wherein said drive assembly an actuator (65) to provide such movement; cylinder actuator by way of element 66 which provides the movement of the chamber element from the first to second positions.  Dokos et al further discloses the method of brewing coffee using such device by supplying ground coffee and hot water into the brewing chamber (e.g. col. 3, lines 49-66) when the chamber element (34) is in the first position, spinning the spinning assembly in order to brew coffee, moving the chamber element from the first position to a second position, spinning the chamber element in order to eject coffee residue (while said cylinder element [33] remains stationary), and inherently moving the chamber element from the second position to the first position when same is to be used for an additional brewing session.           Instant claims 162, 163, 180, and 181 call for the cylinder element to move from a first lower position to a second upper position and the chamber element to remain stationary. Dokos et al discloses the opposite as set forth above; the chamber element (34) therein, rather than the cylinder element (33) does the moving from a higher to a lower position.  However, the result is the same as in the instant invention.  In other words, the parts making up the brew chamber are separated after extraction to allow for disposal of the coffee residue as the chamber element spins.  In other words, the difference is a difference in relativity in movement of parts, and it is not seen where same would provide for a patentable distinction.  Changing the difference in movement of one part relative to another would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a matter of preference, particularly as in both cases the same goal is achieved by a difference that does not appear to provide any other advantage or unexpected result. See In re Gazda, 104 USPQ 400; In re Japikse, 86 USPQ 70; and In re Kuhle, 188 USPQ 7.            Regarding claim 164, Dokos et as further discloses a cylinder actuator by way of 69 which is used to move the             Regarding claim 176, although Dokos et al is silent regarding stopping the spinning during movement of the chamber element between positions, it is not seen where same provides for a patentable distinction.  It would have been further obvious to have stopped the spinning during movement of such part (whether chamber element or cylinder element) as a matter of preference.           Regarding claim 178, Dokos et al further discloses the main drive (56) comprises an axle (30) which extends downward from the main drive and is directly connected to the chamber element (see Fig. 1), without a dis-engageable coupling or a helical cam track between the main drive and the chamber element, and wherein the device comprises a separate ground coffee channel (37) and a hot water supply tube (42) which are eccentric to the main axis (30).
Allowable Subject Matter
5.      Claims 166-173, 175, and 177 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.          It would not have been obvious to have modified the device of Dokos et al to provide the cylinder spindle and ring gear arrangement as set forth in claim 166; the cylinder alignment cams and arrangement of same in claim 170; the current control assembly and arrangement set forth in claim 175; and the acceleration/deceleration ability/limit of claim 177.  None of the prior art provide such elements and the motivation required to modify Dokos et al to employ them. 


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
May 4, 2022